Citation Nr: 1120782	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-21 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to January 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2005 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Denver, Colorado, and Cleveland, Ohio.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the VARO in Cleveland, Ohio.

This appeal was previously remanded by the Board in February 2009 and November 2009 for additional development and adjudication.  There has been substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  No additional action is warranted.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with major depression is manifested by flattened affect, intrusive thoughts, hyperarousal, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's PTSD with major depression is not manifested by suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 

2.  The Veteran was employed by the Federal Bureaus of Prisons and resigned from that employment in 2003.  Subsequently, the Veteran attended school full-time and obtained a bachelor's degree.

3.  The medical evidence of record does not demonstrate that the Veteran is unemployable solely due to his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD with major depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD with Major Depression

Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denote that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). Scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores from 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010). 

Analysis

The Veteran contends that his disability rating for PTSD with major depression does not accurately reflect the severity of his symptoms.  The Veteran seeks an initial evaluation in excess of 50 percent.  After carefully reviewing the evidence of record, the competent evidence shows that the Veteran's PTSD with major depression is appropriately rated at 50 percent.

VA treatment records do not support an evaluation greater than 50 percent for the Veteran's service-connected PTSD with major depression.  They fail to demonstrate symptoms necessary for a higher evaluation, such as suicidal ideation, obsessional rituals, neglect of personal appearance, difficulty in adapting to stressful circumstances, or speech that is intermittently illogical, obscure, or irrelevant.  On the contrary, VA treatment records show that the Veteran consistently denied suicidal ideation, homicidal ideation, hallucinations, psychotic symptoms, and obsessive compulsive symptoms.  VA mental status examinations routinely revealed the Veteran to be alert and oriented, appropriately groomed, with linear and goal-directed thought processes, and with speech that was normal in rate, rhythm, and tone.  Judgment and insight ranged from average to good, and behavior was mostly cooperative and appropriate.  The Board also notes that during various VA treatment unrelated to mental health between June 2008 and July 2009, the Veteran was noted to be pleasant, in good spirits, and joking and talking freely.  

While VA treatment records document ongoing symptoms of intrusive thoughts, nightmares, sleep disturbance, irritability and anger issues, memory and concentration problems, reexperiencing symptoms, hypervigilance, hyperstartle, emotional numbing, social isolation, avoidant behavior, anxiety, depression, and an occasional flat affect, those symptoms are contemplated in the Veteran's current 50 percent rating.  In fact, the Board points out that symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss are actually criteria for a lesser 30 percent rating.  Moreover, while those symptoms are recognized, the record does not show that they interfere with the Veteran's ability to function more than the currently assigned rating.  

The Board also finds that the three VA examinations of record, dated in April 2005, October 2005, and May 2009, do not support entitlement to a disability rating in excess of 50 percent.  During those examinations, the Veteran reported symptoms consistent with those reflected in VA treatment records, including anger, irritability, nightmares, dreams of military experiences, intrusive thoughts, hypervigilance, exaggerated startle, sleep difficulty, poor short-term memory, and depression, in addition to a report of slight paranoia around people.  He denied symptoms supportive of a higher evaluation, such as suicidal ideation, homicidal ideation, paranoid ideation, ideas of reference, panic attacks, as well as symptoms of obsessive compulsive disorder and generalized anxiety disorder.  In addition, the Veteran presented to the VA examinations with a clean-shaven and neat appearance and was found to be oriented in all spheres.  His affect was euthymic in April 2005 and broad in May 2009, although it was noted to be restricted and reserved in October 2005.  Short-term memory was intact in October 2005, and immediate, remote, and recent memory were all satisfactory in May 2009.  During the April 2005 and October 2005 VA examinations, the Veteran's thought processes were goal-directed and linear.  And although the May 2009 examiner noted the Veteran to be occasionally tangential, rambling, and repetitive, the Veteran could be goal-directed and relevant when refocused by the examiner.  

In this case, the Board finds that the Veteran has moderate social impairment and mild occupational impairment, such that the currently assigned 50 percent rating is correct.  Socially, the Veteran does not belong to any social groups and is twice-divorced, but has maintained relationships with his father, siblings, and children.  There is also an indication in the record that he maintains some relationship with his second ex-wife.  He has also reported having "true friends" from the military with whom he corresponds by email.  His reported leisure activities to include reading, spending time on the computer, and exercising in the pool.  It is clear from the record that the Veteran does have self-isolating tendencies and has reported one instance of impaired impulse control where he assaulted his neighbor.  However, the record also shows that he has a good relationship with his immediate and extended family and maintains a relationship with friends from the military.  Thus, while the record shows the Veteran's difficulty with establishing and maintaining social relationships, it does not show an inability to form and continue social relationships, as contemplated by the next highest evaluation.

Similarly, the level of occupational impairment shown by the record is no more than mild.  The record reflects that the Veteran last worked in 2003 as a correctional officer (CO).  The Board notes that the Veteran's stated reasons for leaving that position have varied from examination to examination.  Initially, the Veteran reported that he resigned from his position before he was fired because he was no longer able to carry a firearm as required for his job due to a domestic violence charge.  He also reported that while employed as a CO, he was a good employee and denied occupational difficulties.  Subsequently, the Veteran reported resigning due to psychiatric issues and, alternatively, back problems.  Regardless, after terminating employment as a CO, the Veteran enrolled in college and successfully obtained a bachelor's degree in business while maintaining a B average and making the Dean's list.  As such, the probative and persuasive evidence supports mild occupational impairment secondary to PTSD and depression symptoms throughout the pendency of the appeal. 
A GAF score does not automatically equate to any particular percentage in the Rating Schedule; rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6 (2010).  To that end, during the appeal period, the Veteran has been assigned GAF scores ranging from 40 to 55 during VA outpatient visits, GAF scores of 55 during the April 2005 and October 2005 VA examinations, and a GAF score of 45 during the May 2009 VA examination.  

The Board acknowledges that GAF scores between 40 and 50 are indicative of major to serious impairment.  However, the more probative and persuasive evidence in this case reflects that the Veteran's symptomatology more closely contemplates the criteria of the 51-60 GAF range, and more importantly, of the 50 percent rating.  VA medical records do not show frequent, or indeed any, suicidal ideation, severe obessional rituals, frequent shoplifting, or an inability to keep a job, as required for a GAF score between 41 and 50.  Nor does the evidence show any impairment in reality testing or major impairment in several areas including work or school, family relations, judgment, thinking, or mood, as required for a GAF score of 31 to 40.  Instead, the record shows the Veteran to have intact judgment, to have succeeded in obtaining a bachelor's degree with a commendable grade point average, and to have maintained relationships with his father, children, and siblings.  

The Board acknowledges that the record contains some evidence in support of a higher rating.  For example, an August 2006 VA treatment record documents inappropriate behavior, noting that the Veteran became angry, began using obscene language, and the police were called.  The Veteran also reported problems with a neighbor and receiving a fine for disorderly conduct in November and December 2006.  However, in reviewing years of treatment records, those instances are infrequent at best.  In addition, the Board observes that the Veteran reported difficulty in coping with stress, as related during April 2006 VA treatment.  However, VA treatment records reveal that the Veteran was able to attend college and maintain at least a B average, even making the Dean's list on occasion, in the midst of and subsequent to divorce proceedings and custody issues.  In fact, in August 2006, just several months after reporting his inability to cope with stress, the Veteran reported that he was maintaining a 3.7 grade point average.  
Lastly, the Board recognizes the contentions of the Veteran's treating VA social worker that the Veteran is unable to establish and maintain relationships, is unable to obtain and maintain gainful employment, and is permanently disabled due to the severity of his PTSD symptoms.  However, at no time was any rationale given or were any examples provided to support those conclusions.  Nor is the basis for such conclusions apparent from the record.  The record shows that the Veteran has maintained relationships with his immediate and extended family and preemptively quit his job due to legal matters.  Moreover, the assertion that the Veteran's psychiatric disability is so severe as to render the Veteran totally socially and occupational disabled is belied by the fact that the Veteran was enrolled in school and obtained a bachelor's degree during the pendency of this appeal and, in fact, maintained a 3.7 grade point average for a period of time.  The Board also observes that an August 2007 VA treatment record indicates that the Veteran was moving to Phoenix where he was starting a new job in sales, and a January 2008 VA treatment record from the Phoenix VA medical center noted that the Veteran was having a hard time "on the job."  While there is nothing further in the record regarding that employment, at the very least, the evidence shows the Veteran to be capable of obtaining employment. 

In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture during the appeals period most closely approximates that contemplated by a 50 percent evaluation.

Consideration has been given as to whether the manifestations of the Veteran's service-connected disabilities present an exceptional or unusual disability picture so as to warrant referral to the appropriate officials for consideration of extraschedular ratings has been considered.  See 38 C.F.R. § 3.321(b) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular rating cannot be assigned in the first instance, but it must be specifically adjudicated whether to refer a case for such an evaluation, when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


In this case, the schedular evaluation is not inadequate.  Thun, 22 Vet. App. at 115. An evaluation in excess of that currently assigned may, in the appropriate cases, be assigned for certain manifestations of the disorder for which the Veteran is seeking an increased evaluation.  In the Veteran's case, the medical evidence of record does not support such a higher evaluation.  The different disability evaluations for PTSD, as for all psychiatric disorders evaluated under the General Rating Formula, are predicated on social and occupational impairment.  Thus, because the probative and persuasive evidence of record does not reflect that the Veteran's PSTD, alone, shows such an 'exceptional or unusual disability picture' that goes beyond the limits of the schedular criteria, those criteria are sufficient with which to rate the severity of his PTSD. 

Ultimately, while the evidence of record shows that the manifestations of the Veteran's service-connected PTSD impact his occupational functioning in certain capacities, the record does not demonstrate that there exists a level of interference with employment not already encompassed by the currently assigned evaluation. See Thun, 22 Vet. App. at 115. Therefore, the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.

II.  TDIU

The Veteran contends that he is unable to secure gainful employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for the following disabilities: PTSD, evaluated as 50 percent disabling; lumbosacral strain with degenerative disc disease (DDD) and degenerative joint disease (DJD), evaluated as 20 percent disabling; left knee chondromalacia of the patella, tendonitis, and patellar femoral pain syndrome, evaluated as 10 percent disabling; left wrist, status post tendonitis, quiescent, with limitation of motion, evaluated as 10 percent disabling; and, fecal incontinence associated with lumbosacral strain with DDD and DJD, evaluated as 10 percent disabling.  The Veteran's combined evaluation for compensation is 70 percent.  Therefore, as the Veteran has a combined rating of 70 percent and one disability rated at 40 percent or more, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.

The Veteran maintains that his service-connected disabilities render him unemployable.  While the Board acknowledges the Veteran's appellate assertions and his functional impairment due to his service-connected disabilities, it also points out that the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the record shows that the Veteran resigned or retired from employment as a correctional officer (CO) in August 2003.  Initially, a February 2005 VA treatment record notes that the Veteran was retired from work as a correctional officer.  In written statements dated in April 2005, the Veteran stated that he had to resign from his job because of his back disability.  He indicated that he was bedridden at times and had used all of his sick leave, and therefore, had to resign.  Then, during an April 2005 VA examination, the Veteran reported that he quit his job as a CO due to domestic issues.  Specifically, he reported that he violated a restraining order and was convicted of a domestic violence-related offense, and as a result, he could no longer carry a weapon as required by his job as a CO.  Therefore, he quit his job before he was fired.  Prior to that, however, he reported he was a good employee and did not get into any trouble at work.  Then, in an August 2005 statement, the Veteran stated again that he had to leave his job as a CO because he was using all of his sick and annual leave due to his back disability and his supervisors believed that he was abusing his leave privileges.  However, during an October 2005 VA examination, the Veteran reported that he discontinued his work as a CO secondary to mental health issues, including increasing stress and feelings of anger.  That contention was subsequently reiterated throughout the record.

The Board finds that, in light of the various contradictory assertions, the Veteran's lay statements regarding the impact of his psychiatric symptoms and back symptoms on his employability to lack credibility.  The Board finds that the most credible reason given for resignation of employment in 2003 was related to a domestic violence conviction, as the Veteran had nothing to gain by reporting that incident.  In contrast, the Veteran has a pecuniary interest in showing that his PTSD symptoms and back symptoms interfere with employment, as such findings, if demonstrated, could warrant a higher evaluation. 

In the alternative, even if the Veteran's irritability and anger episodes were related to his PTSD, a review of the medical evidence still reveals that his service-connected disabilities do not preclude gainful employment.  An April 2005 VA examiner determined the Veteran to be capable of employment despite his psychiatric symptoms, particularly in a sedentary job with minimal supervision and little interaction with the public.  The examiner opined that the Veteran's depressive disorder would not significantly affect employment, that he could work, and was capable of employment at that time.  Similarly, a May 2009 VA examiner found that the Veteran's mental health symptomatology was not of sufficient frequency and intensity to preclude all forms of employment.  The examiner pointed out that the Veteran completed a college degree with the intention and plan of utilizing the degree in a work setting.  Therefore, the Veteran was not unemployable by reason of his mental health conditions. 

The Board acknowledges the continued notations of the Veteran's treating VA social worker that the Veteran is unable to obtain and retain employment due to his PTSD and that he qualifies for permanent disability.  The Board also acknowledges that the Veteran has received GAF scores as low as 40, indicating major impairment in social and occupational functioning.  However, as discussed above, the Board finds that the GAF scores between 40 and 50 and the social worker's conclusions are unsupported by the evidence of record, which shows PTSD and depressive symptoms that are moderate in nature.  Furthermore, despite the Veteran's assertions, his psychiatric symptoms have not been shown to preclude employment.  The Board finds it significant that the Veteran's psychiatric disability did not prevent him from obtaining a bachelor's degree with relatively high marks during the course of this appeal.

The medical evidence also does not support that the Veteran is unemployable as a result of his service-connected physical disabilities.  A May 2005 VA examiner indicated that, although the Veteran had some functional limitations due to his back and left knee, sedentary employment was feasible with frequent changes in position.  In October 2005, another VA examiner arrived at a similar conclusion, finding that the Veteran was capable of at least sedentary employment.  Additionally, although the May 2009 examiner did not provide an opinion regarding overall employability, the Board finds the examination findings to be consistent with the previous VA opinions.  Specifically, the May 2009 examination report notes that the Veteran's left wrist disability had no significant effects on occupational functioning or activities of daily living, but that the left knee and back disabilities had significant effects on occupational functioning.  However, the noted functional limitations imposed by the left knee and back disabilities involved lifting, carrying, walking, standing, and reaching; there was no determination that the Veteran's physical disabilities limited his ability to sit.  Therefore, in the absence of evidence that the Veteran's ability to sit is limited due to his service-connected physical disabilities, the Board finds the most recent examination report to be consistent with the earlier medical opinions that the Veteran is capable of sedentary work.

Lastly, the Board observes that despite his contentions that he is unemployable due to his service-connected disabilities, there is evidence that the Veteran obtained new employment during the pendency of this appeal.  For example, an August 2007 VA treatment record indicates that the Veteran was moving to Phoenix where he was starting a new job in sales.  In addition, a January 2008 VA treatment record from the Phoenix VA Medical Center noted that the Veteran was having a hard time "on the job."  While not dispositive, that evidence weighs against a finding of unemployability.

The Board does not wish to minimize the nature and extent of the Veteran's overall disability, however, the evidence of record simply does not support his claim that his service-connected disabilities are sufficient to produce unemployability.  There is no evidence of record showing that his service-connected disabilities alone render him unemployable.  

Accordingly, the evidence preponderates against the claim, and a grant of TDIU due to service-connected disabilities is not warranted.  38 C.F.R. § 4.16(b) (2010).

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate a service connection claim in April 2005, and a total disability rating based on individual unemployability in August 2005.  A June 2008 letter also provided notice concerning assignment of disability ratings and a January 2010 letter provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman.  Further, with regard to the Veteran's PTSD claim, Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on the foregoing, no further development is required with respect to the duty to notify.  

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records, and afforded the Veteran several VA examinations.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Additionally, the examination reports are adequate to evaluate the Veteran's service-connected disabilities.  The examiners considered the Veteran's subjective complaints, examined him, and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD with major depression is denied.

Entitlement to TDIU due to service-connected disabilities is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


